Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-617
                      Lower Tribunal No. F98-40785
                          ________________


                            British D. Moss,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     British D. Moss, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011) (holding

that, under Florida Rule of Criminal Procedure 3.800(a), the burden is on the

defendant to affirmatively identify those court records which, on their face,

demonstrate the existence of an illegal sentence or an entitlement to relief;

the State has no burden to establish the defendant is not entitled to relief);

Cox v. State, 221 So. 3d 723 (Fla. 3d DCA 2017) (same). See also Burgess

v. State, 831 So. 2d 137 (Fla. 2002) (acknowledging that, as a general rule,

claims raised in a motion under rule 3.800(a) must be capable of resolution

as a matter of law, without an evidentiary determination, and on the face of

the existing court records).




                                      2